Citation Nr: 1802803	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  15-08 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disorder (to include posttraumatic stress disorder (PTSD)), to include as secondary to his service-connected low back disorder.  

2.  Entitlement to VA medical treatment for a psychosis or mental illness under the provisions of 38 U.S.C. § 1702.  

3.  Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae.  

4.  Entitlement to a compensable rating for a left ear cyst.  

5.  Entitlement to a rating in excess of 60 percent for a low back disorder.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1991 to April 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a psychiatric disorder, an increased rating for a low back disorder, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A psychosis or mental illness did not develop during or within two years of the Veteran's separation from active duty service.  

2.  Throughout the appeal period, the Veteran's pseudofolliculitis barbae was manifested by no more than involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  

3.  Throughout the appeal period, the Veteran's left ear cyst was manifested by no active residuals or impairment of function.  


CONCLUSION OF LAW

1.  Service connection for psychosis or mental illness for treatment purposes pursuant to the provisions of 38 U.S.C. § 1702 have not been met.  38 U.S.C. §§ 1702, 5107 (2012); 38 C.F.R. §§ 3.102, 3.384 (2017).  

2.  The criteria for a rating in excess of 10 percent for pseudofolliculitis barbae have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7899-7806 (2017).  

3.  The criteria for a compensable rating for left ear cyst have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.87, Diagnostic Code 6209 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Eligibility Under 38 U.S.C. § 1702

The provisions of 38 U.S.C. § 1702 allow for service connection solely for eligibility for medical treatment for mental illness under certain conditions.  Under 38 U.S.C. § 1702(a), any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  Under 38 U.S.C. § 1702(b), any veteran of the Persian Gulf War who develops an active mental illness (other than psychosis) shall be deemed to have incurred such disability in the active military, naval or air service if the disability is developed within two years after discharge or release from active service or before the end of the two-year period beginning on the last day of the Persian Gulf War.

VA has defined the term psychosis for purposes of presumptive service connection at 38 C.F.R. § 3.384.  In this regard, under 38 C.F.R. § 3.384 , the term "psychosis" is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  However, 38 U.S.C. § 1702 does not define "mental illness." 

The Veteran's service treatment records are negative for any mental health complaints or treatment, including on February 1995 discharge examination.  The post-service evidence of record shows no evidence of mental health treatment or diagnosis until 2008, approximately 13 years after his discharge from active service.  As such, the evidence does not show (or suggest) that the Veteran had a psychosis or mental illness in service or within two years of his service discharge.   

Accordingly, as a psychosis or mental illness was not shown in service or within the two-year period after the Veteran's discharge from active duty service, the preponderance of the evidence is against the claim for service connection for psychosis or mental illness for treatment purposes pursuant to the provisions of 38 U.S.C. § 1702, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Pseudofolliculitis Barbae

The Veteran asserts that he is entitled to a rating in excess of 10 percent for his pseudofolliculitis barbae.    

Historically, an August 1995 rating decision granted service connection for pseudofolliculitis barbae, rated 10 percent, effective April 10, 1995.  The 10 percent rating has been in effect in excess of 20 years, and is "protected" (i.e., it may not be reduced).  See 38 C.F.R. § 3.951(b).  The Veteran's pseudofolliculitis barbae is rated under Diagnostic Codes 7899-7806.  Hyphenated diagnostic codes will be used where a disability is rated on the basis of its residuals.  38 C.F.R. § 4.27.  

Diagnostic Code 7806 provides a 10 percent rating for at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as cortico-steroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immune-suppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  A (maximum) 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.  38 C.F.R. § 4.118.  

On July 14, 2017, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a precedential opinion in Johnson v. Shulkin, that reversed and remanded a decision by the United States Court of Appeals for Veterans Claims (Court) which held that Diagnostic Code 7806 under 38 C.F.R. § 4.118, a rating for skin disabilities, unambiguously defines topical corticosteroid treatment as "systemic therapy" rather than "topical therapy."  The Court found that the structure and content of Diagnostic Code 7806 make clear that it contemplates two types of therapy, "systemic therapy" and "topical therapy," as the operative terms of the diagnostic code, not the exemplary reference ("such as") to corticosteroids.  Further, that the use of "such as" in Diagnostic Code 7806 did not mean that all forms of treatment with "corticosteroids and other immunosuppressive drugs," no matter how narrowly localized in their impact, count as "systemic therapy."  The Federal Circuit went on to explain that nothing in Diagnostic Code 7806 displaces the accepted understandings of systemic therapy and topical therapy to permit a topical therapy that affects "only the area to which it is applied" to count as systemic therapy under that code.  The Federal Circuit indicated that the use of topical corticosteroids does not automatically mean systemic therapy because Diagnostic Code 7806 distinguishes between systemic therapy and topical therapy, and that based on the facts and circumstances of each case a topical steroid could be considered either systemic therapy or topical therapy.  See Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding the Veteran's pseudofolliculitis barbae at any time warrants a rating in excess of 10 percent.  The evidence does not show that the Veteran's disability involves 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or the need for systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during a 12-month period, as required for an increased (30 percent) rating.  September 2012 and October 2014 VA skin diseases examinations found that the Veteran's pseudofolliculitis barbae involved only topical treatment to the face, and that it involved less than 5 percent of the entire body and of exposed areas.  There is no evidence to otherwise indicate that the Veteran's pseudofolliculitis barbae warrants a rating in excess of 10 percent.  

Employment of an alternative diagnostic code is not warranted.  Notably, Diagnostic Codes 7800 through 7805 do not apply because the evidence does not show that the Veteran has any scars related to his pseudofolliculitis barbae.  This also rules out use of Diagnostic Code 7813 (dermatophytosis), which instructs to rate pursuant to Diagnostic Codes 7800 through 7805.  The Veteran does not assert, and the record does not suggest, that a different Diagnostic Code should be employed.

Because the preponderance of the evidence is against the claim, the Board finds that there is no doubt to be resolved.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  




Left Ear Cyst

The Veteran contends that he is entitled to a compensable rating for his left ear cyst.  
The Veteran's left ear cyst is rated under Diagnostic Code 6209, which instructs that the disability should be rated based on impairment of function.  

After a review of the evidence of record, the Board finds that a compensable rating is not warranted for the Veteran's left ear cyst.  September 2012 and October 2014 VA skin diseases examinations found that the Veteran's left ear cyst was inactive, and that there were no residuals of the disability.  Post-service treatment records are also silent for any complaints, findings, or residuals of his service-connected left ear cyst.  Hence, there is no basis to award a compensable rating for the Veteran's left ear cyst.  

Because the preponderance of the evidence is against the claim, the Board finds that there is no doubt to be resolved.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for psychosis/mental illness for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C. § is denied.   

A rating in excess of 10 percent for pseudofolliculitis barbae is denied.  

A compensable rating for a left ear cyst is denied.  


REMAND

Regarding the Veteran's claim for service connection for a variously diagnosed psychiatric disorder, the Veteran asserts that such disorder is related to his service, or alternatively, secondary to his service-connected low back disorder.  The evidence of record includes an April 2013 mental disorder Disability Benefits Questionnaire by A.P., Ph.D., in which an evaluation was conducted by telephone and the examiner opined that it was more likely than not the Veteran's mental condition was permanently aggravated by pain and limitations from his service-connected back condition.  This opinion is inadequate, as the examiner did not consider relevant information from the Veteran's medical record, as outlined by the October 2014 VA examiner in her opinion.  However, the October 2014 VA examiner did not address whether the Veteran's psychiatric disorder was aggravated by the Veteran's back disorder or directly the result of service, warranting remand for an addendum opinion.  (In this regard, a 2012 VA examination only addresses the etiology of substance abuse).

In regards to the claim for an increased rating for a low back disorder, the Veteran was last afforded a VA examination in October 2014.  During the examination, the Veteran complained of pain going down his left leg, as well as constant numbness and tingling in the anterolateral right thigh.  The examiner noted that a 2014 EMG showed no evidence of lumbosacral radiculopathy, and opined that it was less likely as not that his lower extremity symptoms were related to the spine.  The Board finds this examination to be inadequate, in part because a September 2012 VA back conditions examination noted an August 2012 EMG that revealed L3-L4, L4-L5 bilateral radiculopathy.  The Board also finds significant that the EMG referenced in the October 2014 examination only involved the right lower extremity.  And while the 2014 EMG found no evidence of right lower extremity radiculopathy, it did find mild right tibial neuropathy in the posterior knee area, a finding which was not addressed by the October 2014 VA examiner.  Accordingly, the Board finds that a new VA examination that appropriate assesses the nature of the Veteran's lumbar spine disability, including associated radiculopathy, is warranted.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history); see also Sharp v. Shulkin, 29 Vet. App. 26 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016).  

Additionally, because the Veteran's TDIU claim is inextricably intertwined with the claims remaining on appeal, appellate consideration of entitlement to a TDIU rating is deferred pending resolution of the remaining claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Outstanding treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records since February 2015, as well as any identified outstanding private treatment records that have not been associated with the claims file (specifically from the neurologist in northern Chicago from whom he receives treatment for his back).  

2. Then obtain an addendum opinion from the October 2014 VA PTSD examiner as to the etiology of the Veteran's psychiatric disorder.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  

Based on review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current psychiatric disorder:

(a) had its onset in service or is otherwise the result of service, to include noted anxiety associated with travel in 1991;
(b) is proximately due to his service-connected low back disability;
(c) has been aggravated (permanently worsened) by his service-connected low back disability? 

A detailed rationale for any opinion expressed should be provided.  If an opinion cannot be rendered without resort to speculation, that should be explained.  

3. Schedule the Veteran for a VA examination to determine the current nature and severity of his low back disability.  The claims file should be made available to and be reviewed by the examiner.  All appropriate tests should be conducted, to include active and passive range of motion studies, and in weight-bearing and nonweight-bearing, expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  If possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back (i.e., the extent of his pain-free motion).  

The examiner should also express an opinion as to whether pain in the low back could significantly limit functional ability during flare-ups or during periods of repeated use, noting, if feasible, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.  

The examiner should also identify any neurologic impairment related to his low back disorder, to specifically include the nature and severity of any lower extremity neurologic disability, or any bowel or bladder problems.  In this matter, the examiner is directed to review the August 2012 EMG (finding bilateral lumbosacral radiculopathy) and the August 2014 EMG (finding right lower extremity tibial neuropathy in the posterior knee area, but did not evaluate the left lower extremity).  

4. Then readjudicate the issues on appeal, to include the Veteran's entitlement to separate compensable ratings for any radiculopathy associated with his low back disability.  If the benefits sought on appeal are not granted in full, issue the Veteran and his attorney a Supplemental Statement of the Case and provide them an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


